Freedman, P. J. (Concurring.)
The testimony of the plaintiff as to the sales made and the amount due is undisputed. It is also undisputed that for many years prior to 1890, the defendant had been carrying on a business in her own name and dealing with the plaintiff, her husband acting as her agent.
She claims, and attempted to prove on the trial of this action, that about 1890 she transferred the business to her husband, and that *744subsequently she had no interest therein. The facts and circumstances testified to by her fail to show any such transfer. It appears from her own testimony that the capital invested was her own, that the money received in the business was paid to her, and by her deposited in, and drawn from the bank, that she attended personally to the business, that she invested profits arising therefrom in land, taking a conveyance in the name of herself and husband and that, at one time, she promised to pay the amount of this claim. There was no direct conflict of testimony in the case. The clear weight of evidence supports the plaintiff in his contention. He had no actual notice of any transfer of interest in the business from defendant to her husband, if any there was, and such constructive notice as was shown is too slight upon which to predicate a judgment for the defendant in view of all the other facts and circumstances shown on the trial.
Judgment reversed, new trial ordered, with costs to appellant to abide event. *